Citation Nr: 1700249	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  15-23 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder (PTSD) with bipolar disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from March 2003 to July 2003, October 2004 to December 2005, and October 2010 to November 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted service connection for PTSD and assigned a 50 percent rating effective January 30, 2013.  In February 2016, the RO increased the assigned rating to 70 percent, also effective from January 30, 2013.

During the pendency of her appeal, the Veteran also filed a claim for a TDIU, which has been incorporated as part of her claim for an increased initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDING OF FACT

In a May 2016 written statement, the Veteran withdrew her appeals for a higher initial rating for PTSD and a TDIU.


CONCLUSION OF LAW

The criteria are met for withdrawal of the claims for a higher initial rating for PTSD and a TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

Prior to the promulgation of a decision in this case, the Veteran's representative submitted a May 2016 written statement indicating her intent to withdraw her appeals for a higher initial rating for PTSD and a TDIU.

Therefore, a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to the above-listed issues.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board does not have jurisdiction to review the appeal for these issues, and they are dismissed.


ORDER

The appeal for an initial rating higher than 70 percent for PTSD is dismissed.

The appeal for a TDIU is dismissed.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


